ACCEPTED
                                                                                       01-14-00992-cv
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   2/5/2015 5:08:39 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                CLERK


                              No.01-14-00992-CV
                                                                       FILED IN
                         In the First District Court of         1st COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                             Appeals at Houston
                                                                2/5/2015 5:08:39 PM
                                                                CHRISTOPHER A. PRINE
                                                                        Clerk

                            Jordan and Associates,
                                  Appellant

                                       V.

                                  Lisa Wells,
                                   Appellee

               Appeal from the 506th judicial District Court
           Grimes County,Texas, Hon. Albert McCaig,Presiding

                       APPELLANT'S MOTION FOR
                          EXTENSION OF TIME


      Appellant moves for a 30-day extension of time to file its Briefs so

that their Briefs are timely filed if filed on or before March 9, 2015.

1.    The deadline to file Appellant's Brief is February 5, 2015. Appellant

has not sought a previous extension of this deadline.

2.    Appellant requests a 30-day extension so that its Brief is timely filed

if filed on or before March 9,2015(pursuant to TEX. R. APP.PROC. 4.1(a)).

3.    Appellant's counsel conferred/attempted to confer with Appellee's

counsel. Counsel for Appellant left a detailed voicemail regarding the

                                       1
proposed 30-day extension of time to file Appellant's Brief. As of the filing

of this motion, Appellant has not received a response from counsel for

Appellee.   As such, it is not known whether Appellee is opposed or

unopposed to the requested extension.

4.   Facts Relied on to Reasonably Explain the Need for an Extension

      Counsel for Appellee has begun the preparation of the Response
Brief in earnest. However, Appellee's counsel has been responsible for:

            •    Preparing the brief of Nationwide Mutual
                 Insurance Company on a matter of first
                 impression in Texas relating to the application
                 of Texas Civil Practices and Remedies Code §
                 150.002 - et. seq., in case number 02-14-00332-
                 CV,styled Childress Engineering Services, Inc. v.
                 Nationwide Mutual Insurance Company, and
                 pending in the Fort Worth Court of Appeals;

            •    Preparing for and attending oral arguments
                 on a matter of first impression in Texas
                 relating to the application of Texas Civil
                 Practices and Remedies Code § 150.002 - et.
                 seq., in case number 02-14-00332-CV, styled
                 Childress Engineering Services, Inc. v.
                 Nationwide Mutual Insurance Company, and
                 pending in the Fort Worth Court of Appeals;

            •    Drafting, finalizing, and filing the motion for
                 summary judgment brief and reply brief in
                 civil case number 3:14-CV-03314-K, styled
                 Ascendant Renewable Energy Corp. v. Tang
                 Energy Group, Ltd, et. al., and pending in the


                                     2
                 United States District Court for the northern
                 District of Texas - Dallas Division;
                 Preparing and finalizing numerous motions in
                 arbitration number 01-14-0001-4150, styled
                 Tang Energy group, Ltd. et. al., v. CATIC USA,
                 Inc. et, al., and pending before the American
                 Arbitration Association International Centre
                 for Dispute Resolution in New York, New
                 York;

           >-    Preparing and finalizing several motions for
                 summary judgment motions, summary
                 judgment response motions, and sur-reply
                 motions in cause number CC-11-07735-E,
                 styled Alma Rosa Matias, et al. v. Exco Operating
                 Company, L.P. et, al., v. Exco Resources, Inc., et.
                 al., v. Basic Energy Services, L.P., and pending
                 in the County Court at Law Number 5 for
                 Dallas County;

                 Attending an all-day mediation in Bryan,
                 Texas in cause number PI-13-125, styled
                 Thomas Ray Sanders v. Donnie Grimes, and
                 pending in the 125th Judicial District Court in
                 Leon County; and

                 Handling various personal and professional
                 responsibilities, including those attendant to
                 being the managing partner of Walters, Balido
                 & Crain, L.L.P.; and

5.   These reasons constitute good cause to justify an extension of the

briefing deadline. A reasonable cause justifying an extension of time in this

context has been described as "any plausible statement of circumstances


                                      3
indicating the failure to file within the [briefing] period was not deliberate

or intentional." Hone v. Hanafin, 104 S.W.3d 884, 886 (Tex. 2003). The

unfortunate circumstances surrounding counsel's practice demonstrates

that any failure to complete the Brief on time was not deliberate or

intentional.

6.    This Motion is not sought solely for delay but so that justice may be

served.

      Wherefore, Appellant prays that the Court grant its requested 30-day

extension to file its Brief so that the Court deems the Brief timely filed if

filed on or before March 9, 2015, and for such other relief to which they

may be entitled.

                                    Respectfully submitted,


                                      /s/Gregory W. Ave
                                   GREGORY R. AVE
                                   State Bar No.01448900
                                   greg.ave@wbclawfirm.com
                                   Walters, Balido & Crain, L.L.P.
                                   Meadow Park Tower,15th Floor
                                   10440 N. Central Expressway
                                   Dallas, Texas 75231

                                   (214)342-8310 - Telephone
                                   (214)342-8311 - Facsimile


                                      4
                                 COUNSEL FOR APPELLANT JORDAN AND
                                 ASSOCIATES


                         Certificate of Service

     On February 5, 2015, I served Appellant's Motion for Extension of
Time on all counsel of record by email as well as through the e-filing
system.


                                   /s/Gregory W.'lye
                                       GREG R. AVE




                                   5